         Case 3:19-cv-00709-SDD-EWD                    Document 42          05/28/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

BRANDON S. LaVERGNE (#424227)                                                   CIVIL ACTION NO.

VERSUS                                                                          19-709-SDD-EWD

DOUGLAS McDONALD, ET AL.

                                                    ORDER

        Before the Court is a Motion to Order Access to Witnesses (“Motion”), filed by Brandon

S. LaVergne (“Plaintiff”), who is confined at the Louisiana State Penitentiary (“LSP”) in Angola,

Louisiana. 1 Defendant Douglas McDonald (“McDonald”) has filed an opposition memorandum. 2

In the Motion, Plaintiff requests “face to face” meetings with three inmates 3 whom he alleges are

witnesses to the chemical spray incident complained of in this lawsuit. McDonald argues,

generally, that because prison administrators are to be given much deference in managing the day-

to-day operations of prisons, the Motion should be denied. 4 Though this statement is true, it is an

oversimplification of the issue presented. Here, Plaintiff is not asking the Court to infringe upon

the day-to-day operations of the facility. Rather, Plaintiff is requesting specific access to specific

witnesses to an incident at issue in this lawsuit. Though this may require officers to perform

limited additional functions to facilitate interviews, the request does not generally affect day-to-

day operations of LSP. 5




1
  R. Doc. 34.
2
  R. Doc. 39.
3
  Plaintiff originally requested meeting with four inmates, but, since the Motion was filed, Plaintiff has had the
opportunity to discuss the issues in the case with one inmate, Jonathan Veal, and thus, no longer needs to meet with
this inmate. R. Doc. 40. The three inmates with whom Plaintiff has requested to meet are Robert Clark, Terry Smith,
and Kevin Pitre. R. Doc. 34.
4
  R. Doc. 39, pp. 3-4.
5
  The request to interview witnesses does not request that LSP change policies or operating procedures, as McDonald
seems to insinuate.



USM - Certified
          Case 3:19-cv-00709-SDD-EWD                     Document 42          05/28/21 Page 2 of 3




         McDonald also argues in a conclusory fashion that allowing Plaintiff to meet with

witnesses would be detrimental to security. 6 The security concerns listed by McDonald, including

issues with staffing and the potential for violence due to the various histories of the inmate

witnesses, 7 can be easily reduced by allowing face-to-face non-contact visitation. 8 Further, though

McDonald argues that the witness inmates “have no way of verifying Plaintiff’s claims” due to

their proximity to the incident, Plaintiff is at least entitled to interview them to determine if these

inmates do have any information that may be relevant to this action. 9

         Further, though McDonald urges the Court to facilitate communication through written

questions or through inmate counsel substitute, Plaintiff is correct about the practical limitations

of these methods. Moreover, live interviews that limit security risks are possible. As pointed out

by Plaintiff, non-contact visitation booths exist at the Louisiana State Penitentiary that may be

used for these interviews. 10 Use of a non-contact interview methods, such as the booths or using

video-conferencing technologies, strikes a balance between the security needs of the institution

and the need of Plaintiff to interview potential witnesses to the chemical spray incident that is at

issue in this lawsuit. Accordingly,

         IT IS ORDERED that Plaintiff’s Motion to Order Access to Witnesses 11 is GRANTED

IN PART AND DENIED IN PART. By no later than July 2, 2021, the Warden of the Louisiana

State Penitentiary shall facilitate live interviews between Brandon S. LaVergne and Robert Clark

(#661786), Terry Smith (#618207), and Kevin Pitre (#350660) via a non-contact method such as



6
  R. Doc. 39, p. 4.
7
  R. Doc. 39, p. 4.
8
  To the extent McDonald argues that there is concern regarding the potential plotting of “nefarious undertakings,” he
has provided no facts to support this assertion. R. Doc. 39, p. 5.
9
  Considering the breadth of what is considered relevant evidence, at this point it is not clear that these individuals
have nothing relevant to say regarding the incident. Fed. R. Evid. 401.
10
   R. Doc. 40, p. 2.
11
   R. Doc. 34.

                                                          2
        Case 3:19-cv-00709-SDD-EWD          Document 42     05/28/21 Page 3 of 3




the non-contact visiting booths noted by Plaintiff or through use of video-conferencing

technologies.

       Signed in Baton Rouge, Louisiana, on May 28, 2021.


                                          S
                                          ERIN WILDER-DOOMES
                                          UNITED STATES MAGISTRATE JUDGE




                                             3
